Name: Commission Regulation (EC) NoÃ 1403/2005 of 26 August 2005 fixing quantities and individual ceilings for the issue of licences for the purposes of the additional quantity in respect of banana imports to the new Member States for the fourth quarter of 2005
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  trade policy;  plant product
 Date Published: nan

 27.8.2005 EN Official Journal of the European Union L 222/5 COMMISSION REGULATION (EC) No 1403/2005 of 26 August 2005 fixing quantities and individual ceilings for the issue of licences for the purposes of the additional quantity in respect of banana imports to the new Member States for the fourth quarter of 2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), Whereas: (1) Commission Regulation (EC) No 1892/2004 (2) adopted the transitional measures needed to facilitate the transition from the arrangements in force in the new Member States prior to their accession to the European Union to the import arrangements in force under the common organisation of the markets in the banana sector for the year 2005. In order to ensure market supply, in particular in the new Member States, that Regulation fixed an additional quantity on a transitional basis for the purpose of issuing import licences. This additional quantity must be managed using the mechanisms and instruments put in place by Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community (3). (2) The quantities available for import under this additional quantity for the fourth quarter of 2005 should be determined, having regard, on the one hand, to the volume of the additional quantity for 2005 provided for in Articles 3 and 4 of Regulation (EEC) No 1892/2004 and, on the other hand, to the import licences issued for the first three quarters of 2005. (3) In view of the fact that this Regulation must apply before the start of the period for the submission of licence applications for the fourth quarter of 2005, provision should be made for this Regulation to enter into force immediately. (4) This Regulation shall apply to operators established in the Community and being registered in accordance with Articles 5 and 6 of Regulation (EC) No 1892/2004. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 1. For the fourth quarter of 2005, the quantities available for import under the additional quantity provided for in Article 3(1) of Regulation (EC) No 1892/2004 for the import of bananas shall be as set out in the Annex. 2. For the fourth quarter of 2005, applications for import licences under the additional quantity: (a) submitted by a traditional operator may not relate to a quantity exceeding the difference between the reference quantity established and notified pursuant to Article 5(5) of Regulation (EC) No 1892/2004 and the sum of the quantities covered by import licences issued for the first three quarters of 2005; (b) submitted by a non-traditional operator may not relate to a quantity exceeding the difference between the annual quantity determined and notified to the operator pursuant to Article 6(6) of Regulation (EC) No 1892/2004 and the sum of the quantities covered by import licences issued for the first three quarters of 2005. To be accepted, applications for import licences shall be accompanied by a copy of the import licence(s) issued to the operator for the preceding quarters of 2005. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 328, 30.10.2004, p. 50. (3) OJ L 126, 8.5.2001, p. 6. Regulation as last amended by Regulation (EC) No 838/2004 (OJ L 127, 29.4.2004, p. 52). ANNEX Quantities of available bananas by operator category for the fourth quarter of 2005 (tonnes) Operator category Quantity Additional quantity Traditional 95 279,538 Non-traditional 17 608,862